DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The amendments made by the applicant have highlighted certain features of this application and further differentiated these features over the prior art. As such, due to the specificity claimed by the applicant, the Examiner was unable to find any prior art that anticipated this device. Furthermore, it would not have been reasonable for the Examiner to have made a 103 obviousness combination in order to meet the limitations
of the claims, as this would have created issues of hindsight. The specific features that
make this claim allowable relate to the free space betwixt the feeding unit and the tube-forming machine, and the fact that there is nothing within this space, including structures or strips.  

Response to Arguments
Applicant’s arguments have been fully considered and are not persuasive.  The applicant makes one argument that has not already been made in prior office actions.   (see Examiner Illustration of Free Space) – nothing else.  Nowhere within the free space can a strip be found.  As further evidence, following the free space cut out the Examiner has also included an illustration showing from where the free space cut out was taken (see  Examiner Illustration of Crocket with Free Space Removed).  As can be seen in the illustration, despite the removal of the free space, the entirety of the strips 10, 11, and 13 remain in the illustration.  As such, the strips cannot possibly be within the free space, as the free space is removed from the illustration.  Having clearly shown that the argument of the Applicant fails, the Examiner would like to take the time to note to the Applicant the Allowable Subject matter of claims 2, 6 and 9.  The Examiner notes that unlike the current application, the cited art has structures between the feed bobbins and the tube forming machine.  For this reason, the Examiner has noted the Allowable Subject Matter. 

    PNG
    media_image1.png
    758
    65
    media_image1.png
    Greyscale

Examiner Illustration of Free Space, taken from Figure 1 of Crocket

    PNG
    media_image2.png
    851
    582
    media_image2.png
    Greyscale


Examiner Illustration of Crocket with Free Space Removed
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crocket (US 1,266,772) in view of Perini, (US 2005/0245377).


Regarding claim 1, the receptacle making device of Crocket discloses; “Equipment for producing cardboard tubes (Col. 1, line 17 “machine that will so wind and arrange strip materials such as paper or other fibrous material as to produce receptacles”) the equipment comprising: 
a tube-forming machine (Fig. 1, entire machine illustrated on the right side of the diagram)

a feeding unit (Fig. 1, spools 4, 6) for feeding said cardboard strips (Fig. 1, strips 10, 11, 13); 

(Fig. 1, rollers 12, 14, 15, 23) for guiding the cardboard strips along a predetermined path between the feeding unit and the tube-forming machine, wherein in a final section (Fig. 1, path between roller 23 and winding core 56) of said predetermined path the strips of cardboard enter into the tube-forming machine (Fig. 2, paper 3 entering winding mandrel 1), said guide means (Fig. 2, rollers 13, 14, 15) being arranged and acting, along the predetermined path, such that in said final section of said predetermined path the cardboard strips enter from above the tube-forming machine (Fig. 1, path from roller 23 into winding core 56 is shown as coming from above) so that said final section is a descending (Fig. 1, path from roller 23 into winding core 56 is shown as coming from above).  Examiner notes that applicant uses alternative language, therefore the examiner interprets the claim to only require one or the other of the alternative limitations.

said path further comprising a first section (Fig. 1, the first section is the section between roller 14 and roller 15 – this directly mirrors the cited first section in the current application, 30, with roller 4 of the current application an exact match of roller 15 in Crockett) exiting from said 15feeding unit and an intermediate section (path between roller 15 and 23, all of which is above the shaded “free space” shown in examiner illustration 1) comprised between said first section and said final section (Fig. 1, path between roller 23 and winding core 56) of said path, wherein a free space is defined between said feeding unit and said tube-forming machine, said free space being entirely free of strips, said intermediate part of said path is above or below said free space (see Examiner Illustration 1),
 (10, 11, 13) being fed each by a respective bobbin (Fig.1, spools 4-6) from which said cardboard strips are drawn;”


    PNG
    media_image3.png
    591
    600
    media_image3.png
    Greyscale


Examiner Illustration 1
The cardboard tube forming equipment of Crocket does not explicitly disclose; “a means for forming cardboard tubes with strips of cardboard, helically wound on a forming spindle;



said cardboard strips being configured to 20be helically wound on said forming spindle of said tube-forming machine.

Perini teaches; ““a means for forming cardboard tubes with strips of cardboard, helically wound on a forming spindle (Title, “Apparatus for feeding paper webs and the like, for the production of cardboard tubes”)

the tube-forming machine producing cardboard tubes (Title, “Apparatus for feeding paper webs and the like, for the production of cardboard tubes”) being adapted to collect paper thereon to form paper logs from which paper rolls are obtained..

said cardboard strips being configured to 20be helically wound on said forming spindle of said tube-forming machine (Title, “Apparatus for feeding paper webs and the like, for the production of cardboard tubes”)”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube making apparatus of Crocket to use paper strips that qualify as cardboard, as taught by Perini.  The benefit of creating cardboard tubes from the strips fed into the machine is that a sturdier product is created, allowing for the production of a greater number of products used for 

Regarding claim 3, the receptacle making device of Crocket, as modified by the tube forming apparatus of Perini discloses the cardboard tube forming equipment of claim 1.  It further discloses; “an intermediate section (Fig. 1, strip 10 following path from roller 14 to roller 15) of said predetermined path is above a space comprised between the tube-forming machine (Fig. 1, entire machine illustrated on the right side of the diagram) and the feeding unit (Fig. 1, spools 4,6) or said intermediate section is at a height lower than a predetermined value with respect to a surface on which the tube-forming machine and the feeding unit rest.” – Examiner notes that applicant uses alternative language, therefore the examiner interprets the claim to only require one or the other of the alternative limitations.

Regarding claim 4, the receptacle making device of Crocket, as modified by the tube forming apparatus of Perini discloses the cardboard tube forming equipment of claim 1.  It further discloses; “the cardboard strips (Fig. 1, strips 10, 13) are drawn from corresponding bobbins (Fig. 1, spools 4, 6) mounted on respective shafts (Fig. 1, spindles 7) supported by a fixed structure (Fig. 1, bracket 9, arm 18) of the feeding , said shafts being parallel or orthogonal to said forming spindle (Fig. 1, bracket 9 and shaft 51 can be seen clearly as being parallel to each other).”

Regarding claim 5, the receptacle making device of Crocket discloses; “A method for producing cardboard tubes, the method comprising: 

using a tube-forming machine (Fig. 1, entire machine illustrated on the right side of the diagram) comprising;

using a feeding unit (Fig. 1, spools 4,6) for feeding said cardboard strips; 

and using a guide means (Fig. 1, rollers 12, 14, 15, 23) for guiding the cardboard strips along a predetermined path between the feeding unit and the tube-forming machine, wherein in a final section (Fig. 1, path from roller 23 into winding core 56 is shown as coming from above) of said predetermined path the strips of cardboard enter into the tube-forming machine, wherein in said final section of said predetermined path the cardboard strips enter from above the tube-forming machine (Fig. 1, path from roller 23 into winding core 56 is shown as coming from above) or from a bottom of the tube-forming machine into the tube-forming machine, so that said final section is a descending or an ascending section of said predetermined path;

said path further comprising a first section (Fig. 1, the first section is the section between roller 14 and roller 15 – this directly mirrors the cited first section in the current application, 30, with roller 4 of the current application an exact match of roller 15 in Crockett) exiting from said 15feeding unit and an intermediate section (path between roller 15 and 23, all of which is above the shaded “free space” shown in examiner illustration 1) comprised between said first section and said final section (Fig. 1, path between roller 23 and winding core 56) of said path, wherein a free space is defined between said feeding unit and said tube-forming machine, said free space being entirely free of strips, said intermediate part of said path is above or below said free space (see Examiner Illustration 1), 
said cardboard strips (10, 11, 13) being fed each by a respective bobbin (Fig.1, spools 4-6) from which said cardboard strips are drawn;”
.

    PNG
    media_image3.png
    591
    600
    media_image3.png
    Greyscale


Examiner Illustration 1


The cardboard tube forming equipment of Crocket does not explicitly disclose; “a means for forming cardboard tubes with strips of cardboard helically wound on a forming spindle”



said cardboard strips being configured to 20be helically wound on said forming spindle of said tube-forming machine”..”
  
Perini teaches; “a means for forming cardboard tubes with strips of cardboard helically wound on a forming spindle” (Title, “Apparatus for feeding paper webs and the like, for the production of cardboard tubes”).

the tube-forming machine producing cardboard tubes (Title, “Apparatus for feeding paper webs and the like, for the production of cardboard tubes”) being adapted to collect paper thereon to form paper logs from which paper rolls are obtained..

said cardboard strips being configured to 20be helically wound on said forming spindle of said tube-forming machine (Title, “Apparatus for feeding paper webs and the like, for the production of cardboard tubes”)”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube making apparatus of Crocket to use paper strips that qualify as cardboard, as taught by Perini.  The benefit of creating cardboard tubes from the strips fed into the machine is that a sturdier product is created, allowing for the production of a greater number of products used for 

Regarding claim 7, the receptacle making device of Crocket, as modified by the tube forming apparatus of Perini discloses the cardboard tube forming method of claim 5.  It further discloses; “an intermediate section (Fig. 1, strip 10 following path from roller 14 to roller 15) of said predetermined path is at a height lower than a predetermined value (the intermediate section is at a height lower than roller 15, for reference, which exists at a fixed and predetermined value from the base unit) with respect to a surface (The floor upon which the entire machine would rest) on which the tube-forming machine and the feeding unit rest.”

Regarding claim 8, the receptacle making device of Crocket discloses; “Equipment for producing cardboard tubes, the equipment comprising: 

a tube-forming machine (Fig. 1, entire machine illustrated on the right side of the diagram) producing cardboard tubes tubes (Col. 1, line 17 “machine that will so wind and arrange strip materials such as paper or other fibrous material as to produce receptacles”)  with strips (Fig. 1, strips 10, 13) helically wound (Page 2, line 78, “the helical turns a, b of the strips”) on a forming spindle (Fig. 3, heads 56, 57 and intermediate barrel shaped core body); 
5 a feeding unit (see Examiner Illustration A – notice that the spindle portion has been removed for clarity) for feeding said cardboard strips, the feeding unit comprising a reel (Fig. 1, spools 4,6); 

    PNG
    media_image4.png
    802
    695
    media_image4.png
    Greyscale

Examiner Illustration A

a support structure (Fig. 1, all members of the supporting frame consisting of but no limited to - standards 8, Bracket 9, Arm 18, Frame 26,  bracket 94) supporting the feeding unit (see 112b rejection above – these two components appear to be inextricably intertwined, so it is difficult to determine what portion belongs to the feed unit and what portion belongs to the support structure), the support structure comprising a support structure portion extending from at least a first support structure portion (Fig. 1, standard 8) position to a 4second support structure portion position (Fig. 1, bracket 94), the first support structure portion position (Fig. 1, standard 8) being located adjacent to the reel, the second support structure (Fig. 1, bracket 94) portion position being located at a 10height greater than a height of the reel; and 
a guide structure  (Fig. 1, rollers 21, 23) defining a cardboard strip delivery path extending from at least a first position (Fig. 1, roller 21) to at least a second position (Fig. 1, roller 23), the first position being located directly adjacent to the  second support structure position (Roller 21 is directly adjacent to bracket 94), the second position being located above the tube-forming machine, wherein at least a portion of the cardboard strip delivery path is 15provided between the feeding unit and the tube-forming machine, the portion of the cardboard strip delivery path spanning a space between the feeding unit and the tube-forming machine,  the portion of the cardboard strip delivery path being located above the space, wherein no strips of cardboard are located in the space below the portion of the cardboard strip delivery path (see Examiner Illustration 1), each and every part of the portion of the cardboard strip delivery path having a height greater than a height of the tube-forming machine, wherein in a final section of (the entirety of these limitations can be clearly seen in Fig. 1 of Crocket)

said cardboard strips (10, 11, 13) being fed each by a respective bobbin (Fig.1, spools 4-6) from which said cardboard strips are drawn;”
.

The cardboard tube forming equipment of Crocket does not explicitly disclose; “a tube-forming machine producing cardboard tubes with strips of cardboard helically wound on a forming spindle

said cardboard strips being configured to 20be helically wound on said forming spindle of said tube-forming machine”.
  
Perini teaches; “a tube-forming machine producing cardboard tubes with strips of cardboard helically wound on a forming spindle” (Title, “Apparatus for feeding paper webs and the like, for the production of cardboard tubes”).

said cardboard strips being configured to 20be helically wound on said forming spindle of said tube-forming machine (Title, “Apparatus for feeding paper webs and the like, for the production of cardboard tubes”)”.



Alternatively, should it be argued that the delivery path of Crocket does not meet the limitations of the claim, Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Crocket (US 1,266,772) in view of Perini, (US 2005/0245377) in further View of Nilsson (US 2005/0110208).

As can be seen in Fig. 3 of Nilsson, the concept of an overhead delivery path (Fig. 3, conveyor apparatus 10), from feed (Fig. 3, collator 14) to output (Fig. 3, inserter machine 12) is clearly shown.  Nilsson clearly uses guide rollers (Fig. 3, upstream rollers 118, 120, downstream rollers 128, 130,a multiplicity of transverse guide rollers 132) to manipulate the pathway of strips (belts 114, 116) so as to follow an overhead path (arched portion 124).


First section of delivery path – [0034], “an upwardly oriented first leg 34”,
Intermediate section of path –  [0034], “a gently arched intermediate or second leg 36 in which the path of travel 32 transitions from upwardly directed to downwardly directed”,
Final section of path -  [0034], “and a third downwardly directed leg 38 leading from second leg 36 and aligned directly above insert station A”.

    PNG
    media_image5.png
    511
    558
    media_image5.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide roller structure of the modified Crockett, thereby combining prior art elements to achieve a predictable 

Regarding claim 10, the receptacle making device of Crocket, as modified by the tube forming apparatus of Perini discloses the cardboard tube forming equipment of claims 8 and 9.  It further discloses; “the feeding unit (see Examiner Illustration A) comprises a supporting structure (Fig. 1, bracket 9, arm 18) supporting one or more bobbins from which the cardboard strips (Fig. 1, strips 10, 13) are drawn, the guide structure (Fig. 1, rollers 21, 23) comprising a plurality of rollers arranged at a predetermined height from a surface on which the tube-forming machine and the feeding unit rest (The floor).”

Crocket does not explicitly disclose; “the tube-forming machine comprises an outer casing”.

Pereini teaches; “the tube-forming machine ([0016], tube-forming machine (T); Fig. 5, item T) comprises an outer casing (the outer casing of the tube forming machine T is clearly visible)”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer casing of Perini with the tube forming machine of Crocket thus combining prior art elements in a predictable fashion to achieve a desirable result.  The advantage of using an outer 

Regarding claim 11, the receptacle making device of Crocket, as modified by the tube forming apparatus of Perini discloses the cardboard tube forming equipment of claims 8 and 9.  It further discloses; “an intermediate section (Fig. 1, strip 10 following path from roller 21 to roller 23) of said predetermined path is above a space between the tube-forming machine (Fig. 1, entire machine illustrated on the right side of the diagram) and the feeding unit (see Examiner Illustration A), at least a portion of the space being free of the tube-forming machine and the feeding unit (see Examiner Illustration B).”.

    PNG
    media_image6.png
    245
    757
    media_image6.png
    Greyscale


Examiner Illustration B
Regarding claim 12, the receptacle making device of Crocket, as modified by the tube forming apparatus of Perini discloses the cardboard tube forming equipment of claims 8 and 9.  It further discloses; “the cardboard strips (Fig. 1, strips 10, 13) are drawn from corresponding bobbins (Fig. 1, spools 4, 6) mounted on respective shafts (Fig. 1, spindles 7) supported by a fixed structure (Fig. 1, bracket 9, arm 18) of the feeding unit, the shafts being parallel or orthogonal to the forming spindle (Fig. 1, bracket 9 and shaft 51 can be seen clearly as being parallel to each other).”

Regarding claim 13, the receptacle making device of Crocket, as modified by the tube forming apparatus of Perini, discloses the cardboard tube forming equipment of claims 8 and 9.  It further discloses; “the first position (Fig. 2, roller 15) is located above the bobbins (Fig. 1, spools 4, 6) and the first position is located to an uppermost portion of the supporting structure (Fig. 1, bracket 9, arm 18)”.

Regarding claim 14, the receptacle making device of Crocket, as modified by the tube forming apparatus of Perini, discloses the cardboard tube forming equipment of claims 8 and 9.  

Crocket does not explicitly disclose; “the tube-forming machine comprises an outer casing, the second position being located at a position above an upper portion of the outer casing.”

Perini teaches; “the tube-forming machine ([0016], tube-forming machine (T); Fig. 5, item T) comprises an outer casing (The outer casing of the tube forming machine T is clearly visible), the second position (Fig. 1, roller 23) being located at a position above an upper portion of the outer casing (As roller 23 is above the winding apparatus 56, 57, if an outer casing was placed around winding apparatus, roller 23 would remain above the casing).”

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer casing of Perini with the tube forming machine of Crocket, thus combining prior art elements in a predictable fashion to achieve a desirable result.  The advantage of using an outer casing surrounding the tube forming mandrel is that it provides protection both to the internal components (from dust, dirt and other atmospheric disturbances), as well as protecting the operator from accidentally interacting with the machine in a catastrophic fashion.  The casing therefore increases the safety, utility and machine life of the equipment.

Regarding claim 15, the receptacle making device of Crocket, as modified by the tube forming apparatus of Perini discloses the cardboard tube forming equipment of claims 8 and 9.  It further discloses; “a height of the first position (Fig. 2, roller 15) is greater than a height of the second position (Fig. 2, roller 23).”

Regarding claim 16, the receptacle making device of Crocket, as modified by the tube forming apparatus of Perini, discloses the cardboard strip forming equipment of claims 8 and 9.  It further discloses; “the height of the portion of the cardboard strip delivery path comprises a cardboard tube delivery path height, the cardboard strip delivery path height being greater than a height of the second position (Path can be seen descending from roller 15 to roller 23).”

Regarding claim 17, Crocket, discloses the cardboard tube forming equipment of claims 8, 9 and 16.  

Crocket does not explicitly disclose; “the tube-forming machine comprises an outer casing, wherein an uppermost portion of the outer casing has an outer casing height, the cardboard strip delivery path height being greater than the outer casing height.”

Perini teaches; “the tube-forming machine ([0016], tube-forming machine (T); Fig. 5, item T) comprises an outer casing (the outer casing of the tube forming machine T is clearly visible)”, wherein an uppermost portion of the outer casing has an outer casing height, the cardboard strip delivery path height being greater than the outer casing height (As rollers 15 and 23 are above the winding apparatus 56, 57, if an outer casing was placed around winding apparatus, the path between the rollers would remain above the casing) ”



Regarding claim 18, the receptacle making device of Crocket, as modified by the tube forming apparatus of Perini, discloses the cardboard tube forming equipment of claims 8 ,9 and 16.  It further discloses; “the portion of the cardboard strip delivery path is inclined between the first position (Fig. 2, roller 15) and the second position (Fig. 2, roller 23).”

Regarding claim 19, the receptacle making device of Crocket, as modified by the tube forming apparatus of Perini discloses the cardboard tube forming equipment of claims 8 and 9.  It further discloses; “a height of the portion of the cardboard strip delivery path decreases from the first position (Fig. 2, roller 15) to the second position (Fig. 2, roller 23).”

Regarding claim 20, the receptacle making device of Crocket, as modified by the tube forming apparatus of Perini discloses the cardboard tube forming equipment of claims 8 and 9.  It further discloses; “the portion of the cardboard strip delivery path has a downward slope from said first position (Fig. 2, roller 15) to said second position (Fig. 2, roller 23).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731